        Case 1:18-cr-00282-BLW Document 36 Filed 06/22/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:18-cr-00282-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  HENRY JUNIOR BEATO,

        Defendant.



                                INTRODUCTION
      Before the Court is Henry Beato’s Emergency Motion for Reduction of

Sentence. Dkt. 32. The Government opposes the motion. Dkt. 34. For the reasons

that follow the Court will deny the motion.

                                 BACKGROUND
      Beato pled guilty and was convicted of one count of wire fraud and one

count of aggravated identity theft. On February 19, 2019, Beato was sentenced to

48 months incarceration. Dkt. 30. Beato has served approximately 22 months of his

48-month sentence.

      Beato is 25 years old. The PSR noted that Beato was healthy and has never

sustained a serious illness or injury. Dkt. 21. In his motion, Beato claims that he



MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00282-BLW Document 36 Filed 06/22/20 Page 2 of 4




suffers from hypertension and asthma. Dkt. 32. However, his medical records show

that he has normal blood pressure and has never claimed to have asthma. Dkt. 35.

                               LEGAL STANDARD

      Beato brings this motion to reduce his sentence under 18 U.S.C. §

3582(c)(1)(A). A motion for compassionate release or reduction of sentence may

be made by either the Director of the Bureau of Prisons or by a defendant who has

fully exhausted administrative remedies within the Bureau of Prisons (BOP). In

order to modify a sentence and grant compassionate release, a district court must

engage in a three-step process. First, it must consider the 18 U.S.C. § 3553(a)

factors. Second, the court must find that “extraordinary and compelling reasons

warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The Sentencing

Commission has determined that “extraordinary and compelling reasons” to release

a defendant from BOP custody include (1) medical conditions which diminish the

ability of the defendant to provide self-care in prison, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that

exist either separately or in combination with the previously described categories.

See USSG § 1B1.13. Third, the Court must find that “the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” See 18 U.S.C. § 3582(c)(1)(A).




MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00282-BLW Document 36 Filed 06/22/20 Page 3 of 4




                                    ANALYSIS

      Beato has not exhausted his administrative remedies as required by §

3582(c)(1)(a). Even if he had the Court would deny the motion on the merits.

      Beato suggests there have been 36 inmates and 4 staff members who have

tested positive for COVID-19 at FCI Fort Dix, where he is incarcerated. Fort Dix

currently has 14 inmates who have tested positive for COVID-19. Twenty-eight

inmates and five staff have recovered. https://www.bop.gov/coronavirus/ (last

accessed June 17, 2020).

      The medical records show that Beato is a healthy 25-year-old. Beato is not

in a high-risk category for COVID-19. https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html (last accessed June 17,

2020). Even though BOP’s action plan has not fully contained the spread of

COVID-19 at FCI Fort Dix, Beato has not shown an extraordinary and compelling

reason for his early release.

      Beato has also not demonstrated that there has been any material change in

the § 3553(a) factors or that he would not be a danger to the community. Beato

defrauded 29 victims. He urges that he be released to live with his family in New

York. However, this is where his co-schemers reside and there is no indication that

he would not go back to the criminal activity for which he is currently incarcerated.




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00282-BLW Document 36 Filed 06/22/20 Page 4 of 4




                                 ORDER

     IT IS ORDERED that Defendant’s Emergency Motion for Reduction of

Sentence (Dkt. 32) is DENIED.



                                        DATED: June 22, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
